Order, entered on January 8, 1963, granting defendant’s motion to dismiss the complaint for failure to prosecute “unless plaintiff serves and files a note of issue for the March, 1963 term”, unanimously modified -on the law and on the facts, and in the exercise of discretion, to grant the motion to dismiss the complaint unconditionally, -and las so modified affirmed, with $20 costs and disbursements to appellant; and judgment directed to be entered in favor of defendant dismissing the complaint, with costs. Plaintiff did not demonstrate a reasonably substantial excuse for the 32 months of delay in the prosecution of this action. (See Boon V. Blumenihal, 18 A D 2d 905, 906; Hutnik v. Brodsky, 17 A D 2d 808; Cassieri v. Houston Motors Auto Leasing, 16 A D 2d 632; Krell v. Pelham Syndicate, 14 A D 2d 845.) Failure of defendant to show that it was prejudiced by the delay is immaterial. (See Garcia v. Sentry-H orden Oil é Heating Go., 18 A D 2d 789.) Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.